— Judgment unanimously affirmed. Memorandum: Although the trial court exceeded the bounds of permissible questioning of defendant’s witnesses (see, People v Mees, 47 NY2d 997, 998; People v Mendes, 3 NY2d 120, 121), defense counsel failed to preserve this issue for our review as a matter of law (see, People v Charleston, 56 NY2d 886). Nor did he preserve for such review any error committed by the sentencing court (see, People v Green, 54 NY2d 878). On this record, we decline to exercise our discretion either to reverse the conviction or to remand for resentencing. (Appeal from judgment of Niagara County Court, Hannigan, J. — burglary, second degree.) Present — Callahan, J. P., Denman, Boomer, Pine and Schnepp, JJ.